



Exhibit 10-36

EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made effective on October 14,
2015 (the “Effective Date”) between Heska Corporation, a Delaware corporation
(“Heska”), and John McMahon (“Executive”). Heska and Executive collectively are
referred to as the “Parties” and individually as a “Party.”
RECITALS
WHEREFORE, Executive is currently the Vice President, Financial Operations and
Controller of Heska.
WHEREFORE, Executive and Heska now wish to enter into this Agreement regarding
the terms of Executive’s employment, which shall become effective upon
execution.
NOW, THEREFORE, in consideration of the foregoing and of the mutual promises,
covenants, and agreements contained herein, the legal sufficiency of which is
acknowledged by the Parties, and intending to be legally bound, the Parties
agree as follows:
TERMS
1.
Duties and Scope of Employment.

a.Position and Duties. As of the Effective Date, Executive will serve as Vice
President, Financial Operations and Controller of Heska. Executive will render
such business and professional services in the performance of Executive’s
duties, consistent with Executive’s position within Heska, as will reasonably be
assigned to Executive by Heska’s Board of Directors, Chief Executive Officer,
President or their supervisor. Executive’s duties will be subject to review and
adjustments will be made at the discretion of the Executive’s supervisor and
superiors.
b.Obligations. During the Term of Agreement (as defined below), Executive will
devote Executive’s full attention, skills, time and business efforts to Heska.
For the duration of the Term of Agreement, Executive agrees not to actively
engage in any other employment, occupation, or consulting activity, for any
direct or indirect remuneration, without the prior approval of the Board or the
Corporate Governance Committee of the Board (which approval will not be
unreasonably withheld); provided, however, that Executive may, without the
approval of the Board or the Corporate Governance Committee of the Board, serve
in any capacity with any civic, educational, or charitable organization,
provided such services do not interfere with Executive’s obligations to Heska.
2.
Term of Agreement.

a.    The period of Executive’s employment under this Agreement is referred to
herein as the “Term of Agreement.” Subject to the provisions for earlier
termination of employment in Section 6 below, this Agreement will have an
initial term of thirty-six (36) months commencing on the on the Effective Date.
On the 3rd anniversary of the Effective Date, and on each annual



--------------------------------------------------------------------------------



anniversary of the Effective Date thereafter, this Agreement automatically will
renew for an additional twelve-month term unless Heska provides Executive with
notice of non-renewal at least 120 days prior to the date of automatic renewal;
provided, however, that either Heska or Executive may terminate Executive’s
employment immediately at any time subject to the provisions in Section 6 below.
b.    Executive may be entitled to severance benefits pursuant to Section 6
below, depending upon the circumstances of Executive’s termination of
employment. Executive will not be entitled to severance benefits if Heska
provides Executive with notice of non-renewal pursuant to Section 2(a) above,
regardless of the reason. Upon the termination of Executive’s employment for any
reason, Executive will be entitled to payment of all accrued but unpaid
compensation, vacation, expense reimbursements, and other benefits due to
Executive through Executive’s termination date under any Heska-provided or paid
plans, policies, and arrangements. Executive agrees to resign from all positions
that Executive holds with Heska, without limitation, immediately following the
termination of Executive’s employment if the Board so requests.
3.
Compensation.

a.    Base Salary. Heska will pay Executive an annual salary of $230,000 as
compensation for Executive’s services (the “Base Salary”). The Base Salary will
be paid periodically in accordance with Heska’s normal payroll practices and
will be subject to the usual, required withholdings and deductions. Executive’s
salary will be subject to review, and adjustments will be made at the sole
discretion of the Compensation Committee of the Board (the “Committee”) and
based upon Heska’s standard practices.
b.    Annual Bonus. During the Term of Agreement, Executive will be eligible to
participate in the Management Incentive Plan (the “Bonus Plan”), or such other
bonus programs as established by the Committee, at a target percentage that is
no less than 35% of Executive’s Base Salary then in effect (the “Target Bonus”).
The actual bonus paid may be higher or lower than the Target Bonus for over or
under-achievement of Executive’s performance goals, as determined by the
Committee in its sole discretion. Bonuses, if any, will accrue and become
payable in accordance with the Committee’s standard practices for paying
executive incentive compensation, provided, however, that any bonus payable
under this subsection will be payable within two-and-one-half (2-1/2) months
after the end of the taxable year to which it relates or such longer period as
may be permitted by Treasury regulations in order to avoid application of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) to
such bonuses. Any bonuses paid pursuant to this Section will be subject to
applicable withholdings and deductions.
4.Expenses. In addition to the foregoing, Heska will reimburse Executive for
Executive’s reasonable out-of-pocket travel, entertainment, and other expenses,
in accordance with Heska’s expense reimbursement policies and practices in
effect at the time of the reimbursement request. Executive shall submit such
requests within forty-five (45) days of incurring such expenses.
5.Employee Benefits. During the Term of Agreement, Executive will be eligible to
participate in the benefits offered to other senior executives of Heska, in
accordance with benefit

2

--------------------------------------------------------------------------------



plans, policies, and arrangements that may exist from time to time.
6.Termination and Severance.
a.    Termination without Cause or for Good Reason other than In Connection with
a Change of Control. If, at any time, Executive’s employment is terminated by
Heska without Cause (as defined below), by Executive for Good Reason (as defined
below), or due to Executive’s death or Disability (as defined below), and the
termination is not In Connection with a Change of Control (as defined below),
Executive will receive the following, subject to conditions and limitations set
forth in Section 7:
i.A payment of an amount equal to six (6) months of Executive’s Base Salary,
payable in accordance with Heska’s standard payroll practices over the shorter
of the following periods (A) in equal installments over the period beginning on
the date of such termination and ending on the six-month anniversary thereof, or
(B) in equal installments on a monthly basis corresponding to the amount
Executive would normally receive as salary each month if Executive were still
employed with Heska, with a lump sum of any remaining balance of the amount
specified above on March 15 of the year following the year of termination.
ii.Provided that Executive timely elects continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
Heska shall pay the COBRA premium for coverage for Executive and Executive’s
eligible dependents under Heska’s Benefit Plans (as defined below) for six (6)
months, or if earlier, until Executive becomes employed by another employer and
eligible for coverage under such other employer’s welfare benefit plans (e.g.,
payments for medical COBRA premiums will cease when Executive becomes eligible
for another employer’s medical plan.) For the balance of the period during which
Executive and Executive’s eligible dependents are entitled to coverage under
COBRA, Executive shall be entitled to maintain coverage for Executive and
Executive’s eligible dependents at Executive’s sole expense. Executive shall
notify Heska immediately upon Executive’s acceptance of employment with another
employer.
b.    Termination without Cause or for Good Reason In Connection with a Change
of Control. If, at any time, Executive’s employment is terminated by Heska
without Cause or by Executive for Good Reason, and the termination is In
Connection with a Change of Control (as defined below), then, subject to the
limitations set forth in this Section 7, Executive will receive:
i.    A payment of an amount equal to twelve (12) months of Executive’s Base
Salary, payable in equal installments in accordance with the standard payroll
schedule over the shorter of the following periods (A) the period beginning on
the date of such termination and ending on the one-year anniversary thereof, or
(B) the period beginning on the date of such termination and ending on March 15
of the year following the year of termination.
ii.    Provided that Executive timely elects continuation coverage under COBRA,
Heska shall pay the COBRA premium for coverage for Executive and Executive’s
eligible dependents under Heska’s Benefit Plans (as defined below) for twelve
(12) months, or if earlier, until Executive becomes employed by another employer
and eligible for coverage under

3

--------------------------------------------------------------------------------



such other employer’s welfare benefit plans (e.g., payments for medical COBRA
premiums will cease when Executive becomes eligible for another employer’s
medical plan). For the balance of the period during which Executive and
Executive’s eligible dependents are entitled to coverage under COBRA, Executive
shall be entitled to maintain coverage for Executive and Executive’s eligible
dependents at Executive’s sole expense. Executive shall notify Heska immediately
upon Executive’s acceptance of employment with another employer.
c.    Termination without Good Reason; Termination for Cause. If, at any time,
Executive’s employment with Heska terminates voluntarily by Executive without
Good Reason or is terminated for Cause by Heska, then (i) all further vesting of
Executive’s outstanding equity awards will terminate immediately, (ii) all
payments of compensation by Heska to Executive hereunder will terminate
immediately (except as to amounts already earned), but Executive will be paid
all accrued but unpaid vacation, expense reimbursements, and other benefits due
to Executive through Executive’s termination date under any Company-provided or
paid plans, policies, and arrangements, and (iii) Executive will not be entitled
to any severance.
d.    Excise Tax. In the event that any benefits payable to Executive pursuant
to Section 6 of this Agreement (“Termination Benefits”) (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, or any
comparable successor provisions, and (ii) but for this Section 6(d), would be
subject to the excise tax imposed by Section 4999 of the Code, or any comparable
successor provisions (the “Excise Tax”), then Executive’s Termination Benefits
hereunder shall be either (A) provided to Executive in full, or (B) provided to
Executive as to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax, whichever of the foregoing amounts,
when taking into account applicable federal, state, local, and foreign income
and employment taxes, the Excise Tax, and any other applicable taxes, results in
the receipt by Executive, on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under the Excise Tax. Unless Heska and Executive otherwise agree in
writing, any determination required under this Section 6(d) shall be made in
writing in good faith by Heska’s independent accountants. In the event of a
reduction of benefits hereunder, Executive shall be given the choice of which
benefits to reduce. If Executive does not provide written identification to
Heska of which benefits Executive chooses to reduce within ten (10) days after
written notice of the accountants’ determination, and Executive has not disputed
the accountants’ determination, then Heska shall select the benefits to be
reduced. For purposes of making the calculations required by this Section 6(d),
the accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of the Code and other applicable legal authority.
Heska and Executive shall furnish to the accountants such information and
documents as the accountants may reasonably request in order to make a
determination under this Section 6(d). Heska shall bear all costs the
accountants may reasonably incur in connection with any calculations
contemplated by this Section 6(d).
7.
Conditions to Receipt of Severance; No Duty to Mitigate.

a.    Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 6 will be subject to Executive signing and not revoking a
confidential separation agreement and release of claims in a form reasonably
acceptable to Heska. Such agreement will provide (among other things) that
Executive will not disparage Heska, its

4

--------------------------------------------------------------------------------



affiliates, parents, subsidiaries, directors, executive officers, employees,
agents, or representatives. No severance will be paid or provided until the
confidential separation agreement and release agreement becomes effective. No
severance will be paid or provided if the Executive’s confidential separation
agreement and release agreement is not signed and irrevocable within forty-five
(45) days after the Executive’s termination date.
b.    Non-Competition. In the event of a termination of Executive’s employment
that would entitle Executive to the receipt of severance pursuant to Sections
6(a) or 6(b), Executive agrees not to engage in Competition (as defined below)
for twelve (12) months following the termination date. The geographic scope of
this Section 7(b) is the United States of America. If Executive engages in
Competition within such period, all continuing payments and benefits to which
Executive otherwise may be entitled pursuant to Section 6 will cease
immediately.
c.    Non-Solicitation. In the event of a termination of Executive’s employment
that would entitle Executive to the receipt of severance pursuant to Sections
6(a) or 6(b), Executive agrees that, for twenty-four (24) months following the
termination date, Executive, directly or indirectly, whether as employee, owner,
sole proprietor, partner, director, member, consultant, agent, founder,
co-venturer, or otherwise, (i) will not solicit, induce, or influence any person
to modify his or her employment or consulting relationship with Heska (the
“No-Inducement”), and (ii) not intentionally divert business away from Heska by
soliciting business from any of Heska’s customers and users who would otherwise
have placed the solicited order with Heska (the “No Solicit”). The geographic
scope of this Section 7(c) is the United States of America. If Executive
breaches the No-Inducement or No Solicit, all continuing payments and benefits
to which Executive otherwise may be entitled pursuant to Section 6 will cease
immediately.
d.    Remedies. In the event of Executive’s breach of Sections 7(b) or 7(c),
Heska shall have any and all remedies available to it in law or in equity,
including without limitation the right to seek recovery of any amounts paid
under Section 6 of this Agreement and injunctive relief, specific performance,
or any other equitable relief to prevent a breach and to secure the enforcement
of this Section. Injunctive relief may be granted immediately upon the
commencement of any such action, and Heska need not post a bond to obtain
temporary or permanent injunctive relief.
8.
Definitions.

a.    Benefit Plans. For purposes of this Agreement, “Benefit Plans” means
plans, policies, or arrangements that Heska sponsors (or participates in) and
that immediately prior to Executive’s termination of employment provide
Executive and Executive’s eligible dependents with medical, dental, or vision
benefits. Benefit Plans do not include any other type of benefit (including, but
not limited to, financial counseling, disability, life insurance, or retirement
benefits). A requirement that Heska provide Executive and Executive’s eligible
dependents with coverage under the Benefit Plans will not be satisfied unless
the coverage is no less favorable than that provided to Executive and
Executive’s eligible dependents immediately prior to Executive’s termination of
employment.
b.    Cause. For purposes of this Agreement, “Cause” shall mean the occurrence
of one or more of the following: (i) conviction of, or an entry of a plea of
nolo contendere to, any

5

--------------------------------------------------------------------------------



crime (including one involving moral turpitude), whether a felony or
misdemeanor, or any crime which reflects so negatively on Heska to be
detrimental to Heska’s image or interests, or any act of fraud or dishonesty
that has such negative reflection upon Heska; (ii) the repeated commitment of
insubordination or refusal to comply with any reasonable request of the Board of
Directors or other superior related to the scope or performance of Executive’s
duties;
(iii) possession of any illegal drug on Heska premises or being under the
influence of illegal drugs or abusing prescription drugs or alcohol while on
Heska business, attending Heska-sponsored functions, or on Heska premises; (iv)
the gross misconduct or gross negligence in the performance of Executive’s
responsibilities which, based upon good faith and reasonable factual
investigation of the Board, demonstrates Executive’s unfitness to serve; (v)
material breach of Executive’s obligations under this Agreement; or (vi)
material breach of any fiduciary duty of Executive to Heska, which results in
material damage to Heska or its business; provided, however, that if any
occurrence under subsections (ii), (iv), (v), and (vi) may be cured, Heska will
provide notice to Executive describing the nature of such event and Executive
will thereafter have thirty (30) days to cure such event, and if such event is
cured with that 30-day period, then grounds will no longer exist for terminating
Executive’s employment for Cause.
c.    Change of Control. For purposes of this Agreement, “Change of Control”
means (i) a sale of all or substantially all of Heska’s assets, (ii) any merger,
consolidation, or other business combination transaction of Heska with or into
another corporation, entity, or person, other than a transaction in which the
holders of at least a majority of the shares of voting capital stock of Heska
outstanding immediately prior to such transaction continue to hold (either by
such shares remaining outstanding or by their being converted into shares of
voting capital stock of the surviving entity) a majority of the total voting
power represented by the shares of voting capital stock of Heska (or the
surviving entity) outstanding immediately after such transaction, (iii) the
direct or indirect acquisition (including by way of a tender or exchange offer)
by any person, or persons acting as a group, of beneficial ownership or a right
to acquire beneficial ownership of shares representing a majority of the voting
power of the then outstanding shares of capital stock of Heska, (iv) a contested
election of Directors, as a result of which or in connection with which the
persons who were Directors before such election or their nominees cease to
constitute a majority of the Board, or (v) a dissolution or liquidation of
Heska.
d.    Competition. For purposes of this Agreement, Executive will be deemed to
have engaged in “Competition” if Executive, without the written consent of the
Board or an authorized officer of any successor company to Heska, directly or
indirectly (1) provides services or assistance in any form to any individual,
entity, or company providing veterinary products for the companion animal health
industry or imaging products or services for the veterinary market (a
“Restricted Company”), whether such services or assistance is provided as an
employee, consultant, agent, corporate officer, director, or otherwise or (2)
participates in the financing, operation, management, or control of, a
Restricted Company. A Restricted Company includes, without limitation, Abaxis,
Inc., IDEXX Laboratories, Inc., scil animal health company GmbH (currently a
wholly-owned subsidiary of Henry Schein, Inc.), Sound Technologies, Inc.
(currently a wholly-owned subsidiary of VCA Antech, Inc.), and Synbiotics
Corporation (currently a wholly owned subsidiary of Zoetis Inc.).
Notwithstanding the foregoing, nothing contained in this Section 8(d) or in
Section 7(b) above shall prohibit Executive from being employed or engaged in a
corporate function or senior management position (and holding

6

--------------------------------------------------------------------------------



commensurate equity interests) in a division of a Restricted Company, so long as
such division is not in any way engaged in providing veterinary products for the
companion animal health industry or imaging products or services for the
veterinary market and Executive does not directly or indirectly provide services
or assistance to any division that does provide veterinary products for the
companion animal health industry or imaging products or services for the
veterinary market.
e.    Disability. For purposes of this Agreement, “Disability” shall mean that,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, the Executive either (i) is unable
to engage in any gainful activity, or (ii) is receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering Heska employees.
f.    Good Reason.
i.For purposes of this Agreement, “Good Reason” means the occurrence of any of
the following without Executive’s express written consent:
A.Executive’s authority with Heska is, or Executive’s duties or responsibilities
as Vice President, Financial Operations and Controller are, materially
diminished relative to Executive’s authority, duties, and responsibilities as in
effect immediately prior to such change;
B.a material diminution in Executive’s Base Salary as in effect immediately
prior to such diminution; provided, that an across-the-board reduction in the
base compensation and benefits of all other executive officers of Heska by the
same percentage amount (or under the same terms and conditions) as part of a
general base compensation reduction and/or benefit reduction shall not
constitute such a qualifying material diminution;
C.a material change in the geographic location of Executive’s principal place of
employment such that the new location results in a commute for Executive that is
both (A) longer than Executive’s commute prior to the relocation and (B) greater
than fifty (50) road miles each way from Executive’s home in the Front Range
area of Colorado;
D.any material breach by Heska of any provision of this Agreement; and
E.any acquiring company fails to assume or be bound by the terms of this
Agreement In Connection with a Change of Control;
ii.    The aforementioned occurrences shall not be deemed Good Reason unless
Executive gives Heska written notice of the existence of the condition which
Executive believes constitutes Good Reason (which notice must be given within
ninety (90) days of the initial existence of the condition) and such condition
remains uncured for a period of thirty (30) days after the date of such notice.
An event of Good Reason shall occur automatically at the expiration of such
30-day period if the relevant condition remains uncured at such time.

7

--------------------------------------------------------------------------------



g.    In Connection with a Change of Control. For purposes of this Agreement, a
termination of Executive’s employment with Heska is “In Connection with a Change
of Control” if Executive’s employment is terminated without Cause or for Good
Reason during the period beginning three (3) months prior to a Change of Control
and ending eighteen (18) months following a Change of Control.
9.Confidential Information. Executive acknowledges that Executive has executed
Heska’s standard employee Confidential Information and Invention Agreement (the
“Confidentiality Agreement”). During the Term of Agreement, and for twenty-four
(24) months after termination of Executive’s employment, Executive agrees, if
requested by Heska, to execute any updated versions of Heska’s form of employee
confidential information agreement as may be required of substantially all of
Heska’s executive officers.
10.Executive’s Representations and Warranties. Executive represents and warrants
that Executive is not a party to any other employment, non-competition, or other
agreement or restriction which could interfere with the Executive’s employment
with Heska or Executive’s or Heska’s rights and obligations hereunder and that
Executive’s acceptance of employment with Heska and the performance of
Executive’s duties hereunder will not breach the provisions of any contract,
agreement, or understanding to which the Executive is party or any duty owed by
the Executive to any other person.
11.Notices. All notices, requests, demands, and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally,
(b) one (1) day after being delivered through a nationally recognized overnight
courier service, or (c) five (5) business days after the date of mailing if sent
certified or registered mail. Notice to Heska shall be sent to its principal
place of business with a copy provided by facsimile to the Chair of the
Committee, and notice to Executive will be delivered personally or sent to
Executive’s last known address provided to Heska.
12.Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors, and legal representatives of Executive upon
Executive’s death and
(b) any successor of Heska. Any such Successor (as defined below) of Heska will
be deemed substituted for Heska under the terms of this Agreement for all
purposes. For purposes of this Section, “Successor” means any person, firm,
corporation, or other business entity which at any time, whether by purchase,
merger, or otherwise, directly or indirectly, acquires all or substantially all
of the assets or business of Heska. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance, or other disposition of Executive’s
right to compensation or other benefits will be null and void.
13.Integration. This Agreement, together with the Confidentiality Agreement,
Heska’s stock plans, and Executive’s stock option and restricted stock
agreements, represents the entire agreement and understanding between the
Parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral, including the Prior
Agreement. No waiver, alteration, or modification of any of the provisions of
this Agreement will be binding

8

--------------------------------------------------------------------------------



unless in writing that specifically references this Section and is signed by
duly authorized representatives of the Parties hereto.
14.Interpretation. Article titles and section headings contained herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement. The determination
of the terms of, and the drafting of, this Agreement has been by mutual
agreement after negotiation, with consideration by and participation of all
Parties. Accordingly, the Parties agree that rules relating to the
interpretation of contracts against the drafter of any particular clause shall
not apply in the case of this Agreement.
15.Waivers. Any term or provision of this Agreement may be waived, or the time
for its performance may be extended, by the Party or Parties entitled to the
benefit thereof. Any such waiver shall be validly and sufficiently authorized
for the purposes of this Agreement if, as to any Party, it is authorized in
writing by an authorized representative of such Party. The failure of any Party
hereto to enforce at any time any provision of this Agreement shall not be
construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of any Party
thereafter to enforce each and every such provision. No waiver of any breach of
this Agreement shall be held to constitute a waiver of any other or subsequent
breach.
16.Severability. If any provision of this Agreement is held illegal, invalid, or
unenforceable, such holding shall not affect any other provisions hereof. In the
event any provision is held illegal, invalid, or unenforceable, such provision
shall be limited so as to give effect to the intent of the Parties to the
fullest extent permitted by applicable law. Any claim by Executive against Heska
shall not constitute a defense to enforcement by Heska.
17.Tax Matters.
a.    Except as provided in Section 6(d) above, Executive agrees that Executive
is responsible for any applicable taxes of any nature (including any penalties
or interest that may apply to such taxes) that are reasonably determined to
apply to any payment made to Executive hereunder (or any arrangement
contemplated hereunder), that Executive’s receipt of any benefit hereunder is
conditioned on Executive’s satisfaction of any applicable withholding or similar
obligations that apply to such benefit, and that any cash payment owed to
Executive hereunder will be reduced to satisfy any such withholding or similar
obligations that may apply thereto.
b.    Executive acknowledges that no representative or agent of Heska has
provided Executive with any tax advice of any nature, and Executive has
consulted with Executive’s own legal, tax, and financial advisor(s) as to tax
and related matters concerning the compensation to be received under this
Agreement.
18.Section 409A.
a.    This Agreement is intended to comply with Section 409A of the Code, as
amended (“Section 409A”) and shall be construed accordingly. It is the intention
of the parties that payments or benefits payable under this Agreement not be
subject to the additional tax or

9

--------------------------------------------------------------------------------



interest imposed pursuant to Section 409A. To the extent such potential payments
or benefits are or could become subject to Section 409A, the parties shall
cooperate to amend this Agreement with the goal of giving Executive the economic
benefits described herein in a manner that does not result in such tax or
interest being imposed; provided, however, that no such amendment shall
materially increase the cost to, or impose any liability on Heska with respect
to any benefits contemplated or provided hereunder. Executive shall, at the
request of Heska, take any reasonable action (or refrain from taking any
action), required to comply with any correction procedure promulgated pursuant
to Section 409A.
b.    If a payment that could be made under this Agreement would be subject to
additional taxes and interest under Section 409A, Heska in its sole discretion
may accelerate some or all of a payment otherwise payable under the Agreement to
the time at which such amount is includible in the income of Executive, provided
that such acceleration shall only be permitted to the extent permitted under
Treasury Regulation § 1.409A-3(j)(4)(vii) and the amount of such acceleration
does not exceed the amount permitted under Treasury Regulation
§ 1.409A-3(j)(vii).
c.    No payment to be made under this Agreement shall be made at a time earlier
than that provided for in this Agreement unless such payment is (i) an
acceleration of payment permitted to be made under Treasury Regulation §
1.409A-3(j)(4) or (ii) a payment that would otherwise not be subject to
additional taxes and interest under Section 409A.
d.    The right to each payment described in this Agreement shall be treated as
a right to a series of separate payments and a separately identifiable payment
for purposes of Section 409A.
e.    For purposes of Section 6 of this Agreement, “termination” (or any similar
term) when used in reference to Executive’s employment shall mean “separation
from service” with Heska within the meaning of Section 409A(a)(2)(A)(i) of the
Code and applicable administrative guidance issued thereunder, and Executive
shall be considered to have terminated employment with Heska when, and only
when, Executive incurs a “separation from service” with Heska within the meaning
of Section 409A(a)(2)(A)(i) of the Code and applicable administrative guidance
issued thereunder.
f.    If Executive qualifies as a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code and would receive any payment sooner than
six (6) months after Executive’s separation from service that, absent the
application of this Section 19(f), would be subject to additional tax imposed
pursuant to Section 409A as a result of such status as a specified employee,
then such payment shall instead be payable on the date that is the earliest of
(i) six (6) months after Executive’s separation from service, (ii)  Executive’s
death, or (iii) such other date as will not result in such payment being subject
to such additional tax.
19.Governing Law; Waiver of Jury Trial. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Colorado without
regard to conflict of law principles. The Parties hereto each waive their
respective rights to a jury trial of any and all such claims and causes of
action.

10

--------------------------------------------------------------------------------



20.Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.
[signature page follows]

11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Heska has caused this Employment Agreement to be duly
executed by an officer thereunto duly authorized, and Executive has hereunto set
Executive’s hand, all as of the day and year first above written.


HESKA CORPORATION




/s/ Jason A. Napolitano                
Jason A. Napolitano
Executive Vice President, Chief Operating Officer, Chief Financial Officer and
Secretary






EXECUTIVE:






/s/ John McMahon                    
John McMahon
Vice President, Financial Operations and Controller



12